Name: 2005/830/EC: Commission Decision of 25 November 2005 amending Decision 2003/322/EC as regards the feeding of certain necrophagous birds with certain category 1 material (notified under document number C(2005) 4521)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  natural environment;  health
 Date Published: 2006-12-12; 2005-11-26

 26.11.2005 EN Official Journal of the European Union L 311/40 COMMISSION DECISION of 25 November 2005 amending Decision 2003/322/EC as regards the feeding of certain necrophagous birds with certain category 1 material (notified under document number C(2005) 4521) (Only the Spanish, Greek, French, Italian and Portuguese texts are authentic) (2005/830/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 23(2)(d) thereof, Whereas: (1) Commission Decision 2003/322/EC of 12 May 2003 implementing Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the feeding of certain necrophagous birds with certain category 1 materials (2) lays down conditions for the authorisation of the feeding of certain endangered or protected species of necrophagous birds by certain Member States. (2) In accordance with that Decision and in order to contain the risk of spread of Transmissible Spongiform Encephalitis (TSE), carcasses of bovine, ovine and caprine animals intended to be used for feeding have to be tested for TSE with a negative result prior to their use. (3) In order to improve the availability of feed to endangered or protected species, it is appropriate to align the testing requirements for carcasses used for feeding with specifications laid down in Regulation (EC) No 999/2001 of the European Parliament and the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (3), while limiting the proportion of ovine and caprine carcasses to be sampled. (4) The prohibition on using carcasses tested for TSE with a positive result for feed should remain. (5) Decision 2003/322/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 2003/322/EC, Part B (3)(b) is replaced by the following: (b) ensure that carcasses of bovine animals and at least 4 % of carcasses of ovine and caprine animals intended to be used for feeding are tested prior to that use with a negative result, in the TSE monitoring programme carried out in accordance with Annex III to Regulation (EC) No 999/2001; and Article 2 This Decision shall apply from 1 December 2005. Article 3 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus and the Portuguese Republic. Done at Brussels, 25 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 416/2005 (OJ L 66, 12.3.2005, p. 10). (2) OJ L 117, 13.5.2003, p. 32. Decision as amended by Decision 2004/455/EC (OJ L 156, 30.4.2004, p. 45) (Corrected version in OJ L 202, 7.6.2004, p. 31). (3) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1292/2005 (OJ L 205, 6.8.2005, p. 3).